Citation Nr: 0519304	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue of whether 
there was new and material evidence to reopen a claim for 
service connection for a low back disorder that had been 
previously denied by the Board in January 2000.  In July 2002 
the veteran appeared and gave testimony at a hearing at the 
RO before the undersigned.  

In a December 2002 decision the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a low back disorder.  The 
issue of service connection for a low back disorder was 
thereupon sent to the Board's Evidence Development Unit for 
further development.  

In order the comply with the decision of United States Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327F.3rd 1339 (Fed 
Cir. 2003), the Board remanded this case to the RO in 
December 2003 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded this case for a medical opinion 
as to whether a pre-existing back disability was aggravated 
in service, and for an opinion as to whether the veteran has 
a current back disability that resulted from a disease or 
injury in service.  In this regard, the veteran has reported 
that he injured his back lifting heavy armament while serving 
in Vietnam.

Since the Board's remand, there have been significant changes 
in the interpretation of the law and regulation governing 
pre-existing disability and the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002).

In a precedent opinion, VA's General Counsel held that to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004).  The 
United States Court of Appeals for the Federal Circuit 
subsequently adopted this interpretation of the presumption 
of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

The regulation implementing 38 U.S.C.A. § 1111 had required 
only that there be clear and unmistakable evidence that the 
disability pre-existed service.  38 C.F.R. § 3.304(b) (2004).  
VA's General Counsel, followed by the Federal Circuit, held 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111, and that the regulation was 
accordingly, invalid.  Id.  

After a June 2004 VA examination the examining physician 
opined that it was at least as likely as not that the 
veteran's preexisting low back disorder did not permanently 
increase in severity beyond the natural progress of the 
disease during active service.  The examiner did not provide 
an opinion as to whether a current back disability was the 
result of a disease or injury in service.  

The opinion expressed by the physician who conducted the June 
2004 VA examination is not consistent with the current 
interpretations of 38 U.S.C.A. § 1111, and does not provide 
information requested in the Board's remand.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case is therefore REMANDED for the following action:  

1.  The claims folder should be referred 
to the VA physician who conducted the 
June 2004 examination.  After a review of 
the claims folder the physician should 
render medical opinions as to whether the 
pre-existing low back disability clearly 
and unmistakably did not increased in 
severity beyond the natural progress of 
the disability during active service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disability is 
the result of a disease or injury in 
service (including the veteran's report 
of back injury from lifting heavy 
armament while serving in Vietnam.

The examiner should provide a rationale 
for the opinions.

If the examiner is not available, another 
physician should review the claims folder 
and provide the necessary opinions.

2.  After ensuring that the necessary 
opinions have been obtained, the AMC or 
RO should again adjudicate the claim.  If 
this benefit remains denied, the AMC or 
RO should issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




